 



EXHIBIT 10.2
Allis-Chalmers Energy Inc.
EMPLOYEE RESTRICTED STOCK AGREEMENT
Pursuant to the terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan
     1. Grant of Restricted Stock. Allis-Chalmers Energy Inc., a Delaware
corporation (“Company”), hereby awards to
                                         (“Participant”) all rights, title and
interest in the record and beneficial ownership of                      shares
(the “Restricted Stock”) of common stock, $0.01 par value per share, of the
Company (“Common Stock”), subject to and in accordance with the terms and
conditions of this document. This Employee Restricted Stock Agreement
(“Restricted Stock Agreement”) is dated as of                     . The
Restricted Stock is awarded pursuant to and to implement in part the
Allis-Chalmers Energy Inc. 2006 Incentive Plan (as amended and in effect from
time to time, the “Plan”) and is subject to the restrictions, forfeiture
provisions and other terms and conditions of the Plan, which is hereby
incorporated herein and is made a part hereof, and this Restricted Stock
Agreement. By execution of this Restricted Stock Agreement, Participant agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan as implemented by the Restricted Stock Agreement, together with all rules
and determinations from time to time issued by the Committee pursuant to the
Plan. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided. All references to specified paragraphs pertain
to paragraphs of this Restricted Stock Agreement unless otherwise provided.
     2. Custody of Restricted Stock. The stock certificate(s) evidencing the
Restricted Stock shall be issued and registered on the Company’s books and
records in the name of the Participant as soon as practicable following the date
of this Restricted Stock Agreement. The Company shall retain physical possession
and custody of each stock certificate representing the Restricted Stock until
such time as the Restricted Stock becomes vested, and the restrictions imposed
thereon lapse, in accordance with Paragraph 4 below. The Participant will
deliver to the Company a stock power in substantially the form of Exhibit A
attached hereto, endorsed in blank, with respect to each award of the Restricted
Stock. Each stock certificate shall bear a restrictive legend in substantially
the following form:
The shares represented by this certificate have been issued pursuant to the
terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan (as amended and
restated) and may not be sold, pledged, transferred, assigned or otherwise
encumbered in any manner except as is set forth in the terms of the Restricted
Stock Agreement dated                     , 200___.
     Upon the written request of the Participant following the vesting of any
portion of the shares of the Restricted Stock and the removal of any
restrictions thereon in accordance with Paragraph 4 below, the Company will
promptly issue a stock certificate, without such restrictive legend, with
respect to the vested portion of the shares of the Restricted Stock registered
on the Company’s books and records in the name of the Participant. Following the
expiration of the Restricted Period, the Company will promptly issue a stock
certificate, without such restrictive legend, for any shares of the Restricted
Stock that have vested and with respect to which the restrictions imposed
thereon have lapsed to the extent a stock certificate has not previously been
reissued without a restrictive legend as provided in the preceding sentence.
     3. Risk of Forfeiture. Participant shall immediately forfeit all rights to
any shares of the Restricted Stock which have not vested and with respect to
which the restrictions thereon have not lapsed in the event of termination,
resignation, or removal of Participant from employment with the Company or any
Affiliate under circumstances that do not cause Participant

 



--------------------------------------------------------------------------------



 



to become fully vested, and the restrictions on such shares of Restricted Stock
to lapse, under the terms of the Plan.
     4. Restricted Period; Vesting. Subject to the provisions of this Restricted
Stock Agreement including, without limitation, the following provisions of this
Paragraph 4, the total number of shares subject to this Restricted Stock
Agreement shall vest, and the restrictions imposed thereon shall lapse, in
accordance with the following schedule:
[schedule to be specified]
The period from the date hereof until the shares of the Restricted Stock have
become one hundred percent (100%) vested and the restrictions thereon have
lapsed shall be referred to as the “Restricted Period.”
          Upon the occurrence of a Change in Control and to the extent provided
in Paragraph 8 below, all restrictions and conditions of the Restricted Stock
shall automatically be waived without any required action by the Company,
Committee or the Board with the result that the shares of Restricted Stock shall
be fully vested and the restrictions thereon shall have lapsed.
     5. Transferability. During the Restricted Period, the Participant shall not
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any shares of the Restricted Stock prior to vesting in accordance with
Paragraph 4 above. Upon receipt by the Participant of stock certificate(s)
representing the vested shares without a restrictive legend pursuant to
Paragraph 2 above, the Participant may hold or dispose of the shares represented
by such certificate(s), subject to compliance with (i) the terms and conditions
of the Plan and this Restricted Stock Agreement, (ii) applicable federal or
state securities laws or other applicable law, (iii) applicable rules of any
exchange on which the Company’s securities are traded or listed, and (iv) the
Company’s rules or policies as established by the Company in its sole
discretion.
     6. Ownership Rights. Prior to any forfeiture of the shares of Restricted
Stock and while such nonvested shares are restricted, the Participant shall,
subject to the terms and restrictions of this Restricted Stock Agreement and the
Plan, have all rights with respect to the shares of Restricted Stock awarded
hereunder including the right to vote the shares of Restricted Stock, whether or
not vested in accordance with Paragraph 4 above, and the right to receive all
dividends, cash or stock, paid or delivered thereon from and after the date
hereof in accordance with the following provisions. During the Restricted
Period, any dividends, cash or stock, paid or delivered on any of the nonvested
shares of the Restricted Stock, shall be credited to an account for the benefit
of the Participant. In the event of the forfeiture of any nonvested shares of
the Restricted Stock, the Participant shall have no further rights with respect
to such Restricted Stock and shall forfeit any dividends, cash or stock,
credited to the account for the benefit of the Participant which are related to
the forfeited shares of Restricted Stock. To the extent the shares of Restricted
Stock shall become fully vested and the restrictions imposed thereon shall lapse
pursuant to Paragraph 4 above, all dividends, cash and stock, if any, credited
to the account for the benefit of the Participant shall be distributed to the
Participant without interest. Such distribution shall occur as soon as
practicable, but in no event later than the fifteenth (15th) day of the third
(3rd) month following the date on which vesting occurs and the restrictions
lapse.
     7. Termination of Employment. If employment of Participant by the Company
or any Affiliate is terminated for any reason whatsoever including, without
limitation, death, disability or retirement, any nonvested shares of the
Restricted Stock outstanding at the time of such termination and all rights
thereunder shall be forfeited and no further vesting shall occur, and the
Company shall have the right to repurchase or recover such shares for the amount
of any cash paid therefor.

Page 2



--------------------------------------------------------------------------------



 



     8. Change in Control.
     (a) Change in Control. In the event of a Change in Control described in
clauses (a), (b) or (c) of the definition of Change in Control under Section 2
of the Plan, if the Company does not survive as an independent corporation
(excluding as a subsidiary) and if any surviving or successor corporation and
its affiliates refuse to assume or continue the Restricted Stock Agreement,
then, all restrictions and conditions of all Restricted Stock then outstanding
shall be automatically waived without any required action by the Company,
Committee or Board with the result that the shares of Restricted Stock shall be
fully vested and all restrictions shall be deemed satisfied, and the Restricted
Period shall be deemed to have expired as of the date immediately prior to the
Change in Control.
     (b) Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Participant to transfer and deliver to Company all unvested
shares of Restricted Stock hereunder with respect to which the restrictions have
not lapsed in exchange for an amount equal to the “cash value” (defined below)
of such shares of Restricted Stock. Such right shall be exercised by written
notice to Participant. The cash value of such shares of Restricted Stock shall
equal the “market value” (defined below) per share, multiplied by the number of
unvested shares of Restricted Stock hereunder with respect to which the
restrictions have not lapsed. For purposes of the preceding sentence, “market
value” per share shall mean the higher of (i) the average of the Fair Market
Value per share of Common Stock on each of the five trading days immediately
following the date a Change in Control is deemed to have occurred or (ii) the
highest price, if any, offered in connection with the Change in Control. The
amount payable to Participant by Company pursuant to this Section 8(b) shall be
paid in cash or by certified check and shall be reduced by any taxes required to
be withheld.
     9. Reorganization of Company and Subsidiaries. The existence of the
Restricted Stock shall not affect in any way the right or power of Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the shares
of Restricted Stock or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
     10. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Restricted Stock Agreement.
     11. Certain Restrictions. By executing this Restricted Stock Agreement,
Participant agrees that if at the time of delivery of certificates for the
shares of Restricted Stock issued hereunder any sale of such shares of Common
Stock is not covered by an effective registration statement filed under the
Securities Act of 1933 (“Act”), the certificates so delivered may contain such
legends as the Company shall require and the Participant will acquire the shares
of Restricted Stock for Participant’s own account and without a view to resale
or distribution in violation of the Act or any other securities law, and upon
any such acquisition Participant will enter into such written representations,
warranties and agreements as Company may reasonably request in order to comply
with the Act or any other securities law or with this Restricted Stock

Page 3



--------------------------------------------------------------------------------



 



Agreement. Participant agrees that the Company shall not be obligated to take
any affirmative action in order to cause the issuance or transfer of shares of
Restricted Stock hereunder to comply with any law, rule or regulation that
applies to the shares of Restricted Stock subject to this Restricted Stock
Agreement.
     12. Amendment and Termination. The Restricted Stock Agreement may not be
terminated by the Board or the Committee at any time without the written consent
of Participant. This Agreement may be amended in writing by the Company and
Participant, provided the Company may amend this Agreement unilaterally (i) if
the amendment does not adversely affect the Participant’s rights hereunder in
any material respect, (ii) if the Company determines that an amendment is
necessary to comply with Rule 16b-3 under the Exchange Act or other applicable
law, or (iii) if the Company determines that an amendment is necessary to meet
the requirements of the Code or to prevent adverse tax consequences to the
Participant. No amendment or termination of the Plan will adversely affect the
rights and privileges of Participant under this Restricted Stock Agreement or to
the Restricted Stock granted hereunder without the written consent of
Participant.
     13. No Guarantee of Employment. Neither this Restricted Stock Agreement nor
the award of Restricted Stock evidenced hereby shall confer upon Participant any
right with respect to continuance of employment or other service with the
Company or any Affiliate, nor shall it interfere in any way with any right
Company or any Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.
     14. Tax Matters.
     (a) Company shall have the right to (i) make deductions from the number of
shares of Restricted Stock otherwise deliverable upon vesting of the Restricted
Stock and satisfaction of the conditions precedent under this Restricted Stock
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.
     (b) Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid, if any, for the shares
of Restricted Stock and their fair market value on the date of vesting when any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, “forfeiture restrictions”
include the Company’s rights to reacquire the shares of the unvested Restricted
Stock described above. Participant may elect to be taxed at the effective time
of this award when the shares are acquired rather than when such shares vest and
cease to be subject to such forfeiture restrictions by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date hereof. If such an election is made, Participant will
have to make a tax payment to the extent the purchase price, if any, is less
than the fair market value of the shares on the date hereof. No tax payment will
have to be made to the extent the purchase price, if any, is at least equal to
the fair market value of the shares on the date hereof. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by you as the shares of Restricted Stock vest and the forfeiture
restrictions lapse.
     PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON

Page 4



--------------------------------------------------------------------------------



 



PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY SECTION 83(b) ELECTION.
     (c) Neither Company nor the Board or Committee makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person eligible for the benefits under this Restricted Stock Agreement.
     15. Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any Restricted Stock shall be subject to all of the
terms, conditions and restrictions of this Restricted Stock Agreement and the
Plan.
     16. Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.
     17. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement, and this Restricted Stock
Agreement shall be construed and enforced as of the illegal, invalid, or
unenforceable provision had never been included herein.
     18. Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.

              COMPANY:
 
            Allis-Chalmers Energy Inc.
 
       
 
  By:    
 
            Printed Name:
 
     
 
    Title:
 
     
 
 
            PARTICIPANT:
 
       
 
  By:    
 
       
 
      (Signature)

Page 5



--------------------------------------------------------------------------------



 



Exhibit A
Assignment Separate from Certificate
FOR VALUE RECEIVED,                                          hereby sells,
assigns and transfers unto Allis-Chalmers Energy Inc., a Delaware corporation
(the “Company”),                                          (                    )
shares of common stock of the Company represented by Certificate No.
                     herewith and does hereby irrevocably constitute and appoint
                                                             , or his designee
or successor, attorney to transfer the said stock on the books of the Company
with full power of substitution in the premises.
Dated:                     , 20___.

         
 
 
 
Signature    

Spouse Consent (if applicable)
                                              (Purchaser’s spouse) indicates by
the execution of this Assignment his or her consent to be bound by the terms of
the Restricted Stock Agreement as to his or her interests, whether as community
property or otherwise, if any, in the shares of common stock of the Company.

         
 
 
 
Signature    

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE RESTRICTED STOCK AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.

 